Per Curiam : Complaint for a declaratory judgment that the Use Tax Act (Ill. Rev. Stat. 1955, chap. 120, par. 439.1-439.18 incl.) is unconstitutional and for temporary injunction was filed in the circuit court of Sangamon County. Upon motion the trial court dismissed the complaint for want of equity, but continued the temporary injunction in effect until the final determination of the cause. The questions raised in this proceeding were determined at the March term of this court, in Turner v. Wright, ante, p. 161, wherein we held the Use Tax Act to be constitutional, and wherein the present plaintiff filed brief and argument as amici curiae. Therefore, the judgment of the trial court is affirmed. Judgment affirmed. Mr. Justice Davis, dissenting. (See dissent in Turner v. Wright, ante, p. 161.)